DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I-III and species a-b , as set forth in the Office action mailed on 6/2/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III and species a-b is fully withdrawn.  Claims 2 and 4-6 , directed to non-elected group and/or species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheol Kim on 3/11/2021.

The application has been amended as follows: 

In claim 1, line 8 replace “polypropylene ammonium chloride/poly-L-glycine” with  --- polypropylene ammonium chloride and poly-L-glycine---.
In claim 2, line 11 replace “third mixed solution” with ---second mixed solution---.
In claim 2, line 12 replace “third mixed solution” with ---second mixed solution---.
In claim 2, line 24 replace “fourth mixed solution” with ---third mixed solution---.
In claim 2, line 25 replace “fourth mixed solution” with ---third mixed solution---.
In claim 5, line 1 replace “the water-soluble” with ---a water-soluble---.
In claim 5, line 13 replace “polypropylene ammonium chloride/poly-L-glycine” with  --- polypropylene ammonium chloride and poly-L-glycine---.
In claim 5, line 15 replace “third mixed solution” with ---second mixed solution---.
In claim 5, line 16 replace “third mixed solution” with ---second mixed solution---.
In claim 5, line 27 replace “fourth mixed solution” with ---third mixed solution---.
In claim 5, line 28 replace “fourth mixed solution” with ---third mixed solution---.
In claim 5, line 34 replace “fifth mixed solution” with ---fourth mixed solution---.
In claim 5, line 35 replace “fifth mixed solution” with ---fourth mixed solution---.
In claim 5, line 37 after the phase “0.5-5hours;” add the word ---and---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Szarpak as explained in the office action mailed 1/11/2021.  As explained in the office action Szarpak teaches polyelectrolyte microcapsules made by LbL assembly of hyaluronic acid and poly-L-Lysine.  Szarpak also teaches that the polyelectrolyte can contain polycationic polymers such as poly-L-lysine and polyallylamine hydrochloride (also called polypropylene ammonium chloride), however,  there is no motivation or suggestion in the Szarpak, nor the art in general, to perform the LbL assembly with polyallylamine hydrochloride (i.e. polypropylene ammonium chloride) in combination with poly-L-glycine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613